DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s amendment filed April 20, 2022.  Claims 1-23 are pending, in which claims 20-23 are non-elected.  
 
Election/Restrictions
Pursuant to MPEP § 821.04(a), non-elected claims 20-23 are subjected to rejoinder to the elected Group II including claims 1-19, because the claims 20-23 require all the limitations of an allowable independent claim 1.  All pending claims 1-23 are fully examined for patentability under 37 CFR 1.104.  Accordingly, the restriction requirement dated August 19, 2021 is hereby withdrawn.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed April 20, 2022 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Asano (Article of “Colloidal Zn(Te,Se)/ZnS Core/Shell Quantum dots…”, Vol 3, June 20 2018, pages 6703-6709), Schrier (2005/0214536), Aoki (6,288,285), Ippen (2019/0390109), Kwon (2018/0033856), Won (2019/0276737), Kim (20190153317), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed quantum dot population comprising a plurality of quantum dots, or fairly make a prima facie obvious case of the quantum dot population comprising a plurality of quantum dots as claimed, in combination with other claimed limitations as recited in base claim 1, the inclusion of the quantum dot population comprising a plurality of quantum dots, each of the quantum dots comprising zinc, tellurium, and selenium and not comprising cadmium, wherein a maximum luminescent peak of the quantum dots is present in a wavelength range of greater than about 470 nm and a quantum efficiency of the quantum dots is greater than or equal to about 10%, wherein each of the quantum dots comprises a core comprising a first semiconductor nanocrystal comprising zinc, selenium, and tellurium, and a semiconductor nanocrystal shell disposed on the core, and wherein in the quantum dots, a mole ratio of tellurium with respect to selenium is greater than about 0.15:1 and less than or equal to 2.7.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822